SHEVIN, Judge,
specially concurring.
Although 5-H Corp. v. Padovano, 22 Fla. L. Weekly S724, — So.2d -, 1997 WL 728026 (Fla. Nov. 25 1997), and Guzman & Co. v. British Realty & Mortgage Corp., 699 So.2d 842 (Fla. 3d DCA 1997), mandate denial of the petition, I am displeased with the result our court has reached in this matter.
It is my belief that when a judge has referred a lawyer to the Bar for an alleged ethical violation, or especially when a lawyer *700has referred a judge to the JQC for an alleged breach of judicial ethics, it is very difficult for that judge to give the appearance of impartiality towards the lawyers’ clients during the course of the trial or proceedings. Notwithstanding this court’s ruling, the ultimate decision rests with the trial court who, in the exercise of sound discretion, can still revisit its initial ruling denying the disqualification motion.